NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable.
Claims 1-2, 4, 9-10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,176,044. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by at least one claim set of each of the listed patents above.
	For example, claim 1 of the instant application is anticipated by claim 3 of US Patent No. 11,176,044. Claim 1 of the instant application therefore is not patently distinct from claim 3 of the US Patent No. 11,176,044 and as such is unpatentable for obvious-type double patenting. Claims 2-20 of the instant application correspond to various limitations as recited in claims 1-2 and 4-18 of the US Patent No. 11,176,044, and are rejected on the ground of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above.
	In the event that any claim is not completely anticipated by at least one claim of a patent
above, the claims would still be rejected on the grounds of obvious nonstatutory double
patenting in further view of the prior art below that teaches or makes obvious that missing part,
and one of ordinary skill in the art could have incorporated such teachings prior to the effective
filings date of the claimed invention.
Please note that MPEP § 804 states:
“A complete response to a nonstatutory double patenting (NSDP) rejection is
either a reply by applicant showing that the claims subject to the rejection are patentably
distinct from the reference claims or the filing of a terminal disclaimer in accordance with
37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP §
1490 for a discussion of terminal disclaimers). Such a response is required even when
the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer,
or filing a showing that the claims subject to the rejection are patentably distinct from the
reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements 
as to form not necessary for further consideration of the claims may be held in abeyance
until allowable subject matter is indicated. Replies with an omission should be treated as
provided in MPEP § 714.03.”
In accordance with MPEP § 804 and §714.03 the examiner will hold any
response/amendments to this office action as NON-COMPLIANT without any additional
extensions of time that do not contain:	
a. an approved terminal disclaimer, or
b. a complete and concise explanation of how the inventions are patentably distinct from one another.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2017/0346875) and Emminghaus et al. (US 2020/0364272).
Regarding claim 1, Wells et al. disclose: 
A computer implemented method for implementing an overlapping data cache, said method being performed on a computing device executing an application program interface (API) gateway (FIGURE 1 Application Gateway 130), said method comprising: 
inputting, over a network connection (FIGURE 1 Network 110), an object API ([0024] object-schema-based API) request from a client device (FIGURE 1 Client Device 120), the object API request comprising a query for data associated with one or more data services in communication with the API gateway ([0029] Application gateway 130 is generally configured to receive requests for data from a client device 120 (i.e., queries composed (i.e. input) in user interface 122), process requests, and provide data to the client device 120. As illustrated, application gateway 130 includes API service 132 and API extender 134); 
parsing the object API request into one or more sub-components ([0075] Request parser 610 is generally configured to receive a request for data from client device 120 and decompose the request into subqueries); 
Wells et al. do not appear to explicitly teach “for each sub-component, said method comprises: determining if the sub-component overlaps with a sub-component of a prior object API request based on one or more secondary cache keys associated with the sub-component and the sub-component of the prior object API request, and data attributes of the sub-component are a subset of data attributes of the sub-component of the prior object API request, retrieving response data associated with the sub-component of the prior request from the overlapping data cache when it is determined that the sub-component overlaps with the sub-component of the prior object API request, and initiating a call to a data service of the one or more data service to receive response data associated with the sub-component when it is determined that the sub- component does not overlap with the sub-component of the prior object API request; and returning to the client device a combined response to the API request, the combined response comprising any retrieved response data from the overlapping data cache and any received response data from the one or more data services.” However, Emminghaus et al. disclose:
for each sub-component (FIG.1 1 child data records 133 in the database 130), said method comprises: 
determining if the sub-component (FIG. 2 step 220 Identify a plurality of child data objects of the root data object) overlaps with a sub-component of a prior object API request (FIG. 1 child data records 163 in the child record cache 160; [0017] When one or more structured data objects need to subsequently be loaded, the loaded child record table can be inspected to determine which required database records have already been retrieved from the database and stored in the cache; [0025] Subsequent to receiving the request 120, the server 110 can use the loaded child record table 113 to determine which of the child data records associated with the plurality of parent data records 121-125 is/are cached on the server 110) based on one or more secondary cache keys (FIG. 4A Key field of Loaded child record table 420) associated with the sub-component and the sub-component of the prior object API request ([0023] The loaded child record table 113 can identify which of the child data records 133 is/are available on the server 110. For example, the loaded child record table 113 can identify which of the child data records 133 is/are cached in the child record cache 160 on the server 110; [0036] At 230, a loaded child record table is used to identify a subset of the database records associated with the child data objects that are not cached; [0063] For example, as depicted in FIG. 4A, the loaded child record table 420 indicates that a database record for a child data object of the root data object with key 411 (451) that is stored in Table 1 of the database has already been retrieved from the database, but database records for child data objects of the root data object 451 that are stored in Tables 2 and 3 have not been retrieved from the database), and data attributes of the sub-component are a subset of data attributes of the sub-component of the prior object API request ([0016] a hierarchical data structure may have a root object that has several child objects (such as a collection of child objects of a same data type); [0021] As used herein, the term “structured data object” refers to a data structure comprising a plurality of child data structures. Such child data structures can be defined separately as complex data types (e.g., data types comprising more than one value). For example, a first data structure can be defined as comprising a plurality of data values and a second data structure can be defined as comprising a different plurality of data values. Then, a third data structure can be defined with a first value that is an instance of the first data structure and a second value that is an instance of the second data structure. In such a configuration, the third data structure can be referred to as a structured data object and the instances of the first and second data structures can be referred to as child data objects (or child data records)), 
retrieving response data associated with the sub-component of the prior request from the overlapping data cache (FIG. 1 Child Record Cache 160) when it is determined that the sub-component overlaps with the sub-component of the prior object API request ([0027] the server 110 can be configured to transmit a response 119 comprising the…subset of the plurality of child data records that were stored on the server 110 (i.e. the child data record are retrieved from the cache 160)), and 
initiating a call to a data service of the one or more data service to receive response data associated with the sub-component when it is determined that the sub- component does not overlap with the sub-component of the prior object API request ([0026] The server 110 can then transmit a request 140 to the database 130, comprising a plurality of queries 141-145 for a subset of the plurality of child data records that are not cached on the server 110); and 
returning to the client device a combined response to the API request, the combined response comprising any retrieved response data from the overlapping data cache and any received response data from the one or more data services ([0027] the server 110 can be configured to transmit a response 119 comprising the subset of the plurality of child data records received from the database and the remaining subset of the plurality of child data records that were stored on the server 110).
Wells et al. and Emminghaus et al. are analogous art because Wells et al. teach processing function calls performed by object schema-based application programming interfaces (APIs) and Emminghaus et al. teach loading of structured data.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Wells et al. and Emminghaus et al. before him/her, to modify the Wells et al. teachings of object schema-based programming interfaces with the teachings of Emminghaus et al., which teaches using a key to determine whether an object is stored in a cache, because combining data from the cache and the data service in the response to the client device decreases the number of requests to the data service, thereby increasing the efficiency of data access (Emminghaus et al. [0016]).
Regarding claim 2, Emminghaus et al. further disclose:
The method of claim 1, wherein parsing the object API request into one or more sub-components further comprises assigning an object identifier to each sub-component ([0020] the server 110 can be configured to receive a request 120 identifying a plurality of parent data records 121-125 (i.e. an object identifier has been assigned to each root). Each of the identified parent data records 121-125 can be a root of a structured data object comprising a plurality of child data records; FIG. 4 Key corresponds to a root object identifier. Each child record is assigned the key of its root; [0039] an identifier associated with the root data object can be used as a key to retrieve the database record for the child data object).
Regarding claim 4, Emminghaus et al. further disclose:
The method of claim 2, further comprising creating a cache entry associating the object identifier and the received data response ([0017] Once the database records have been received, they can be stored locally (for example in a cache); FIG. 1 Child record cache 160 with Child data records 163).
Regarding claim 9, Wells et al. disclose: 
A system for implementing an overlapping data cache, said system comprising: 
a computing device executing an application program interface (API) gateway (FIGURE 1 Application Gateway 130), the computing device being in communication with the overlapping data cache ([0044] API service 132 can cache the second item (or data) at first cloud location 1401) and being configured to: 
input, over a network connection (FIGURE 1 Network 110), an object API ([0024] object-schema-based API) request from a client device (FIGURE 1 Client Device 120), the object API request comprising a query for data associated with one or more data services in communication with the API gateway ([0029] Application gateway 130 is generally configured to receive requests for data from a client device 120 (i.e., queries composed (i.e. input) in user interface 122), process requests, and provide data to the client device 120. As illustrated, application gateway 130 includes API service 132 and API extender 134); 
parse the object API request into one or more sub-components ([0075] Request parser 610 is generally configured to receive a request for data from client device 120 and decompose the request into subqueries); 
Wells et al. do not appear to explicitly teach “for each sub-component, the computing device is further configured to:  determine if the sub-component overlaps with a sub-component of a prior object API request based on one or more secondary cache keys associated with the sub-component and the sub-component of the prior object API request, and data attributes of the sub-component are a subset of data attributes of the sub-component of the prior object API request, retrieve response data associated with the sub-component of the prior request from the overlapping data cache when it is determined that the sub- component overlaps with the sub-component of the prior object API request, and initiate a call to a data service of the one or more data service to receive response data associated with the sub-component when it is determined that the sub-component does not overlap with the sub-component of the prior object API request; and return to the client device a combined response to the API request, the combined response comprising any retrieved response data from the overlapping data cache and any received response data from the one or more data services.” However, Emminghaus et al. disclose:
for each sub-component (FIG.1 1 child data records), said first computing device is further configured to: 
determine if the sub-component (FIG. 2 step 220 Identify a plurality of child data objects of the root data object) overlaps with a sub-component of a prior object API request (FIG. 1 child data records 163 in the child record cache 160; [0017] When one or more structured data objects need to subsequently be loaded, the loaded child record table can be inspected to determine which required database records have already been retrieved from the database and stored in the cache; [0025] Subsequent to receiving the request 120, the server 110 can use the loaded child record table 113 to determine which of the child data records associated with the plurality of parent data records 121-125 is/are cached on the server 110) based on one or more secondary cache keys (FIG. 4A Key field of Loaded child record table 420) associated with the sub-component and the sub-component of the prior object API request ([0023] The loaded child record table 113 can identify which of the child data records 133 is/are available on the server 110. For example, the loaded child record table 113 can identify which of the child data records 133 is/are cached in the child record cache 160 on the server 110; [0036] At 230, a loaded child record table is used to identify a subset of the database records associated with the child data objects that are not cached; [0063] For example, as depicted in FIG. 4A, the loaded child record table 420 indicates that a database record for a child data object of the root data object with key 411 (451) that is stored in Table 1 of the database has already been retrieved from the database, but database records for child data objects of the root data object 451 that are stored in Tables 2 and 3 have not been retrieved from the database), and data attributes of the sub-component are a subset of data attributes of the sub-component of the prior object API request ([0016] a hierarchical data structure may have a root object that has several child objects (such as a collection of child objects of a same data type); [0021] As used herein, the term “structured data object” refers to a data structure comprising a plurality of child data structures. Such child data structures can be defined separately as complex data types (e.g., data types comprising more than one value). For example, a first data structure can be defined as comprising a plurality of data values and a second data structure can be defined as comprising a different plurality of data values. Then, a third data structure can be defined with a first value that is an instance of the first data structure and a second value that is an instance of the second data structure. In such a configuration, the third data structure can be referred to as a structured data object and the instances of the first and second data structures can be referred to as child data objects (or child data records)),
retrieve response data associated with the sub-component of the prior request from the overlapping data cache (FIG. 1 Child Record Cache 160) when it is determined that the sub-component overlaps with the sub-component of the prior object API request ([0027] the server 110 can be configured to transmit a response 119 comprising the…subset of the plurality of child data records that were stored on the server 110 (i.e. the child data record are retrieved from the cache 160)), and
initiate a call to a data service of the one or more data service to receive response data associated with the sub-component when it is determined that the sub-component does not overlap with the sub-component of the prior object API request ([0026] The server 110 can then transmit a request 140 to the database 130, comprising a plurality of queries 141-145 for a subset of the plurality of child data records that are not cached on the server 110); and 
return to the client device a combined response to the API request, the combined response comprising any retrieved response data from the overlapping data cache and any received response data from the one or more data services ([0027] the server 110 can be configured to transmit a response 119 comprising the subset of the plurality of child data records received from the database and the remaining subset of the plurality of child data records that were stored on the server 110).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 10, Emminghaus et al. further disclose:
The system of claim 9, wherein the computing device is configured to parse the object API request into one or more sub-components by assigning an object identifier to each sub-component ([0020] the server 110 can be configured to receive a request 120 identifying a plurality of parent data records 121-125 (i.e. an object identifier has been assigned to each root). Each of the identified parent data records 121-125 can be a root of a structured data object comprising a plurality of child data records; FIG. 4 Key corresponds to a root object identifier. Each child record is assigned the key of its root; [0039] an identifier associated with the root data object can be used as a key to retrieve the database record for the child data object).
Regarding claim 12, Emminghaus et al. further disclose:
The system of claim 10, wherein the computing device is configured to create a cache entry associating the object identifier and the received data response ([0017] Once the database records have been received, they can be stored locally (for example in a cache); FIG. 1 Child record cache 160 with Child data records 163).
Regarding claim 17, Wells et al. disclose: 
A system for implementing an overlapping data cache, said system comprising: 
a computing device executing an application program interface (API) gateway (FIGURE 1 Application Gateway 130), the computing device being in communication with the overlapping data cache ([0044] API service 132 can cache the second item (or data) at first cloud location 1401) and being configured to: 
input, over a network connection (FIGURE 1 Network 110), an object API ([0024] object-schema-based API) request from a client device (FIGURE 1 Client Device 120), the object API request comprising a query for data associated with one or more data services in communication with the API gateway ([0029] Application gateway 130 is generally configured to receive requests for data from a client device 120 (i.e., queries composed (i.e. input) in user interface 122), process requests, and provide data to the client device 120. As illustrated, application gateway 130 includes API service 132 and API extender 134); 
parse the object API request into one or more sub-components ([0075] Request parser 610 is generally configured to receive a request for data from client device 120 and decompose the request into subqueries); 
Wells et al. do not appear to explicitly teach “for each sub-component, the computing device is further configured to:  determine if the sub-component overlaps with a sub-component of a prior object API request by determining that there one or more secondary cache keys associated with the sub-component and the sub-component of the prior object API request that is based on an object identifier assigned to the sub-component and the sub-component of the prior object API request, retrieve response data associated with the sub-component of the prior request from the overlapping data cache when it is determined that the sub- component overlaps with the sub-component of the prior object API request, and initiate a call to a data service of the one or more data service to receive response data associated with the sub-component when it is determined that the sub-component does not overlap with the sub-component of the prior object API request; and return to the client device a combined response to the API request, the combined response comprising any retrieved response data from the overlapping data cache and any received response data from the one or more data services.” However, Emminghaus et al. disclose:
for each sub-component (FIG.1 1 child data records), said first computing device is further configured to: 
determine if the sub-component (FIG. 2 step 220 Identify a plurality of child data objects of the root data object) overlaps with a sub-component of a prior object API request (FIG. 1 child data records 163 in the child record cache 160; [0017] When one or more structured data objects need to subsequently be loaded, the loaded child record table can be inspected to determine which required database records have already been retrieved from the database and stored in the cache; [0025] Subsequent to receiving the request 120, the server 110 can use the loaded child record table 113 to determine which of the child data records associated with the plurality of parent data records 121-125 is/are cached on the server 110) by determining that there one or more secondary cache keys (FIG. 4A Key field of Loaded child record table 420) associated with the sub-component and the sub-component of the prior object API request ([0023] The loaded child record table 113 can identify which of the child data records 133 is/are available on the server 110. For example, the loaded child record table 113 can identify which of the child data records 133 is/are cached in the child record cache 160 on the server 110; [0036] At 230, a loaded child record table is used to identify a subset of the database records associated with the child data objects that are not cached; [0063] For example, as depicted in FIG. 4A, the loaded child record table 420 indicates that a database record for a child data object of the root data object with key 411 (451) that is stored in Table 1 of the database has already been retrieved from the database, but database records for child data objects of the root data object 451 that are stored in Tables 2 and 3 have not been retrieved from the database) that is based on an object identifier assigned to the sub-component and the sub-component of the prior object API request ([0020] the server 110 can be configured to receive a request 120 identifying a plurality of parent data records 121-125 (i.e. an object identifier has been assigned to each root). Each of the identified parent data records 121-125 can be a root of a structured data object comprising a plurality of child data records; FIG. 4 Key corresponds to a root object identifier. Each child record is assigned the key of its root; [0039] an identifier associated with the root data object can be used as a key to retrieve the database record for the child data object), 
retrieve response data associated with the sub-component of the prior request from the overlapping data cache (FIG. 1 Child Record Cache 160) when it is determined that the sub-component overlaps with the sub-component of the prior object API request ([0027] the server 110 can be configured to transmit a response 119 comprising the…subset of the plurality of child data records that were stored on the server 110 (i.e. the child data record are retrieved from the cache 160)), and
initiate a call to a data service of the one or more data service to receive response data associated with the sub-component when it is determined that the sub-component does not overlap with the sub-component of the prior object API request ([0026] The server 110 can then transmit a request 140 to the database 130, comprising a plurality of queries 141-145 for a subset of the plurality of child data records that are not cached on the server 110); and 
return to the client device a combined response to the API request, the combined response comprising any retrieved response data from the overlapping data cache and any received response data from the one or more data services ([0027] the server 110 can be configured to transmit a response 119 comprising the subset of the plurality of child data records received from the database and the remaining subset of the plurality of child data records that were stored on the server 110).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 19, Emminghaus et al. further disclose:
The system of claim 17, wherein the computing device is configured to create a cache entry associating the object identifier and the received data response ([0017] Once the database records have been received, they can be stored locally (for example in a cache); FIG. 1 Child record cache 160 with Child data records 163).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137